Application denied and proceeding dismissed, without costs. Memorandum: Upon this record, the District Attorney was without power to convene the Grand Jury on December 10,1958 without an order of the court. We do not need, however, at this time *888to pass upon the status of the Grand Jury once it was so assembled. The court was duly in session on December 12, 1958 at which time the court directed the witness to appear before the Grand Jury on December 18, 1958 and there give answer to such questions as might be properly put to him by the Grand Jury concerning the matters under inquiry before the Grand Jury. We find no irregularity in the proceedings on December 12, 1958 and, therefore, we see no reason to prohibit further proceedings. All concur, Williams, J., in result in the following memorandum: I agree with the memorandum of the majority except that part which states: “the district attorney was without power to convene the Grand Jury on December 10, 1958 without an order of the Court.” I also agree that we do not need to pass on the status of the Grand Jury as assembled on December 10,1958, and I see no reason for doing so. (Application for an order of prohibition restraining Justice John S. Harsh, Justice of the Supreme Court, from any further proceedings in a special proceeding.) Present — McCum, P. J., Williams, Bastow, Goldman and Halpem, JJ.